— In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Nassau County (Morrison, J.), dated February 27, 1985, which (1) granted the plaintiff wife’s motion to enforce the terms of the parties’ separation agreement of April 5, 1983, as reaffirmed by their agreement of December 14, 1983, and directed entry of a money judgment in the money of $2,625 in support and maintenance arrears, and (2) directed the defendant husband to pay to the plaintiff the sum of $750 per week in child support and maintenance pursuant to the terms of the separation agreement.
The wife Sandra L. Graff, as executrix of the estate of I. Leonard Graff, is directed, with all convenient speed, to make an application to the Surrogate’s Court, Nassau County, for the appointment of a proper person to protect the interests of the estate for purposes of this appeal, and the appeal is held in abeyance pending such appointment and advisement by the person to appointed with respect to the position of the estate on this appeal.
While the instant appeal was pending before this court, the defendant I. Leonard Graff died. We have been advised that Sandra L. Graff, the plaintiff-respondent in this matter, was appointed as executrix of the estate of I. Leonard Graff. In order to avoid even the appearance of impropriety in view of the conflicting interests which Mrs. Graff represents and to ensure that the interests of the estate are given full and adequate protection, the appointment of a disinterested person to represent the estate is warranted. Accordingly, we direct Mrs. Graff to make an application for such an appointment with all convenient speed. Mollen, P. J., Thompson, Niehoff and Fiber, JJ., concur.